I concur generally in the views of Mr. Justice Gary, except that I express no opinion as to whether section 2655 of the Civil Code applies to transactions between those sustaining such relationship as existed here between Armour  Co. and St. John Butler. The contract between these parties was held by the Circuit Judge to establish between them the relation of bailor and bailee, requiring record as against subsequent creditors and purchasers without notice, and the same view is taken in the opinion of Mr. Justice Gary. If this view be incorrect and the statute inapplicable, it would follow for a greater reason that the defendants had wrongfully converted the property of the plaintiffs. Hence, whether the statute does *Page 208 
or does not apply, the result in this case is the same. Whether goods placed in the hands of an agent in such circumstances as here appear may be treated by subsequent creditors and purchasers as the property of the agent, unless a written contract with the principal is recorded, as required by section 2655, is a nice and important question, upon which, it seems to me, an opinion should not be expressed until a case arises in which it is necessarily involved.
Without criticism of the course pursued in this or any other cause, I wish to suggest that when counsel intend to make the point that there is no evidence to support the claim of the plaintiff or the defense of the defendant, the best practice is to make a motion to direct a verdict, if a motion for a nonsuit is inappropriate, rather than wait to move for a new trial after a verdict has been rendered. This course would not only promote the interests of litigants, but save much time and labor in the public interest.